Citation Nr: 1441139	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-21 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left knee degenerative arthritis, including as secondary to service-connected right knee degenerative arthritis. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from March to April 1978.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran and his spouse presented testimony in support of this claim at a hearing in July 2009 before an Acting Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.  

The Acting VLJ who presided over that July 2009 hearing is no longer employed at the Board, since having retired.  Under VA law, the VLJ who conducts a hearing on an appeal must participate in any decision on that appeal. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  Accordingly, an August 2014 letter notified the Veteran of this and offered him another hearing before another VLJ who would ultimately decide his appeal of this claim.  The Veteran indicated in response that he did not want another hearing and that his claim instead should be considered based on the evidence already of record.  

The Board also sees the Veteran withdrew the power of attorney for his prior representative in a June 2014 letter.  He further stated in this letter that his claim should "proceed," thus indicating he does not wish to be represented in this appeal, so is going forward pro se.  

The Board reopened this claim in a September 2009 decision, but rather than immediately readjudicating this claim on its underlying merits, instead, remanded it in September 2009 and again in March 2011, July 2012, and April 2013 for further development.  Specifically, the Board instructed that arrangements be made to secure all outstanding relevant VA or private treatment records, and to obtain a VA opinion adequate to make an informed decision on this claim, finding that previous opinions were insufficient in this regard.  This development has been completed, in turn permitting the Board to now decide this claim.  

A February 2011 written statement raises an additional claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  Specifically, after a discussion of the Veteran's knee claim, the statement reads:  "Also PTSD . . . he always dreams about the fox hole he fell into."  This claim has not yet been addressed by the RO as agency of original jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2013). 

As for this claim that is before the Board, the appeal of it has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left knee degenerative arthritis is not related to a one-time report of knee pain during his service or to any other disease, injury, or event during his service and was not caused and is not being aggravated by his service-connected right knee disability. 


CONCLUSION OF LAW

Entitlement to service connection for the degenerative arthritis of the left knee is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Letters dated in January 2005 and July 2007 satisfied the notice requirements of the VCAA.  They informed the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between himself and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  Moreover, the Veteran had adequate time following receipt of the letters to submit information and evidence before initial adjudication or subsequent readjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Although the Veteran was not informed of the elements of secondary service connection in the VCAA notice letters, this error was harmless, as he demonstrated actual knowledge of what was required to support this theory of entitlement in his hearing testimony.  Moreover, he submitted a June 2013 statement from his private treating physician opining that his left knee disability was aggravated by the service-connected right knee disability, further demonstrating actual knowledge.  A February 2013 supplemental statement of the case (SSOC) also included the regulation governing service connection on a secondary basis, and there has been ample discussion of the requirements for establishing secondary service connection in the SSOC's provided the Veteran and in the Board's prior remands.  Thus, a reasonable person could be expected to understand from the above documents what was required to substantiate the claim on this basis.  Accordingly, no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that lack of prejudicial harm with regard to notice errors may be shown, in pertinent part, that any defect was cured by actual knowledge on the part of the claimant, or that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim).  

Concerning the duty to assist, the Veteran's service treatment records (STR's), VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

VA examinations were performed in February 2010 and January 2013, and an adequate opinion by the examining physician was provided in June 2013.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination reports include a review of the Veteran's medical history and the clinical findings made on examination, and the opinion is supported with an explanation that enables the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II.  Procedural Due Process

The Board remanded this claim in September 2009, March 2011, July 2012, and April 2013 for further development.  Specifically, the Board instructed the AOJ to send the Veteran a letter requesting him to identify any additional pertinent treatment records, and to make appropriate efforts to obtain records from Dr. R.J. of Nashville General Hospital and VA treatment records from the Tennessee Valley Health Care System.  These records have since been associated with the file.  The Board also directed the AOJ to provide a VA examination and obtain an adequate opinion, and had to send the case back several times for clarification of the opinion and further consideration of pertinent evidence in the file.  An opinion sufficient to make an informed decision was finally obtained in June 2013, as discussed above.  Accordingly, there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

At the July 2009 Board hearing, the Veteran and his spouse had an opportunity to provide testimony in support of his claim, facilitated by questioning from the hearing officer and his representative.  The Board finds that no prejudicial error concerning the hearing officer's duties has been committed.  See 38 C.F.R. § 3.103(c)(2) (2013) (setting forth the duties of the hearing officer); Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.  Specifically, the Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence exists that might provide additional support for the claim.  Moreover, after the hearing was conducted, the Board undertook additional development, including obtaining a VA examination and several opinions to address the outstanding issue of whether the Veteran's left knee disorder was caused or aggravated by his service-connected right knee disability or, in the alternative, was related to his report of left knee pain during active service.  The Veteran was also asked to identify additional records in a December 2009 letter, and to submit the records himself or have VA attempt to obtain them on his behalf.  Additional VA treatment records and private treatment records identified by the Veteran have been associated with the file since that time.  

Given the above, and in light of the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and no prejudicial error under § 3.103(c)(2) exists.  See Bryant, 23 Vet. App. at 498; Sanders, 556 U.S. at 407, 410.  

The Board also notes that in an August 2014 statement, the Veteran indicated that he did not wish to testify at another hearing before the Board.  Therefore, the Board will proceed with appellate review. 

Analysis

The Veteran contends that his current left knee disorder was caused by an injury sustained during basic training in active service, resulting in progressive left knee pain ever since that time and developing into degenerative and gouty arthritis, as reflected in his January 2008 substantive appeal (VA Form 9), and in private treatment records dated in April 2005 and June 2013.  In the alternative, he contends that his left knee disorder was caused or aggravated by abnormal weight bearing resulting from his service-connected right knee disability, as reflected in his July 2009 hearing testimony.  His abnormal gait is documented in the VA treatment records, including a July 2009 physical therapy consultation record, and his spouse also attested to observing his abnormal gait at the January 2009 hearing.  In a June 2013 private treatment record, the Veteran's treating physician opined that it was "at least as likely as not that [the Veteran's] left knee disability was aggravated by his right knee disability."  For the following reasons, the Board finds that service connection for a left knee disorder is not established. 

Service connection means that a Veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

Because the Veteran's service was for less than 90 days, the presumption of service connection for arthritis that manifests to a degree of 10 percent or more within one year from the date of separation from service does not apply.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The Board has thoroughly reviewed the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's allegation that he injured his left knee in service is not credible.  The STR's are not merely silent as to whether he sustained a left knee injury, but reflect findings in conflict with this assertion.  Specifically, they show that in March 1978, less than two weeks after entry, the Veteran reported a long-standing history of right knee pain which became much worse since beginning physical training and running.  Although the Veteran later stated in his April 2007 claim that he injured both his knees when he fell into a foxhole during service, and asserted in his hearing testimony that he sustained a twisting injury to the right knee at that time, these records clearly show that the Veteran did not sustain an acute injury to either knee, but rather experienced worsening right knee pain from increased exertion during basic training.  The Veteran's left knee was not even mentioned in this record.  Instead, an evaluation report dated a few days later, which was prepared to determine his fitness for duty, simply notes that the Veteran reported pain in both knees, which was worse on the right.  Apart from this one-time allusion to left knee pain, this record exclusively focuses on the right knee and only includes clinical findings with respect to the right knee, indicating that the left knee pain was not found to be clinically significant.  Again, there is no mention of injury, but simply of worsening right knee pain.  Similarly, the March 1978 separation examination report only lists right knee degenerative arthritis in finding that the Veteran had an abnormality of the lower extremities.  

It is implausible that the Veteran's right knee would be repeatedly mentioned in these records but not his left knee, and that diagnostic testing of the right knee but not the left knee would be performed and recorded, even when the Veteran also reported left knee pain, if the left knee pain was recurrent or clinically significant.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its plausibility).  The fact that the left knee is not otherwise mentioned, and that diagnostic testing of the left knee was apparently not conducted or documented, thus indicates that the left knee pain was considered minor or transitory, and not of clinical significance. 

It is also implausible that the Veteran injured his left knee in service, when these treatment records show that he specifically reported worsening of his right knee pain as a result of physical training, as opposed to an acute injury.  Thus, the STR's are not merely silent, but directly conflict with the Veteran's later account in support of a claim for benefits of injuring both knees when he fell into a hole.  See Caluza, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).


Moreover, in light of the STR's reflecting findings with respect to the right knee but not the left apart from a one-time allusion to left knee pain, the fact that the Veteran submitted a service connection claim only for his right knee in April 1978, shortly after his medical discharge, and did not include the left knee in this claim, further supports a finding that he did not injure his left knee or have significant or ongoing left knee symptoms in service.  The Board can discern no reason not to include the Veteran's left knee in this claim if it were also presenting ongoing problems or had been injured, when he would have had every incentive to do so.  Thus, when viewed as a whole, the STR's and the Veteran's claim shortly after service for a right knee disability but not a left knee disability constitute probative evidence weighing against a left knee injury or significant left knee symptoms in service. 

Further weighing against a relationship between the Veteran's currently diagnosed degenerative and gouty arthritis of the left knee, and any left knee pain he had in service, is the long period of time that elapsed between service and his original December 2004 claim for service connection over twenty-five years later, without any documentation or mention of treatment for left knee problems in the interim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  

The Board has considered the Veteran's assertions of progressive left knee pain ever since service, as reflected in the April 2005 and June 2013 private treatment records, but finds they lack credibility as they were made in the context of also asserting that he injured his left knee in service.  As the latter assertion is not credible, for the reasons discussed above, the allegation of ongoing left knee pain ever since service is similarly not credible.  This finding is further supported by the fact that the Veteran only submitted a service connection claim for the right knee but not the left knee shortly after service, and the period of several decades that elapsed between service and the submission of his original service connection claim for the left knee in December 2004, which constitutes the earliest credible evidence of a left knee disorder.  See id.; see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  Thus, the Veteran's statements are not afforded any weight on this issue.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the witness's credibility affects the weight to be given to his testimony). 

The probative evidence otherwise weighs against a relationship or nexus between the Veteran's degenerative and gouty arthritis of the left knee and the knee pain he reported in service.  In the June 2013 opinion, the VA examiner stated that the Veteran's left knee disorder was less likely than not related to active service.  The examiner explained that arthritis is a process that occurs over multiple years, and that without a severe intra-articular injury, post-traumatic arthritis does not occur.  As discussed above, there is no credible evidence of a left knee injury in service.  The examiner also noted that the Veteran had a history of gout, which was the likely reason for the development of arthritis.  In this regard, although a March 2009 VA treatment record states that the Veteran had "newly-diagnosed gout," the Veteran reported a long-standing history of recurring gout at the January 2013 VA examination.  The same examiner also noted in the January 2013 VA examination report that whatever caused the Veteran's right knee arthritis likely lead to his left knee arthritis.  In a March 2010 VA opinion, a different examiner also observed that the severity of the Veteran's right knee arthritis at the age of twenty-one lead to the conclusion that he had a genetic predisposition to degeneration of his joints.  These opinions thus indicate that the Veteran's right knee arthritis and left knee arthritis may share the same etiology-perhaps the gout that was reportedly diagnosed in 1979 or 1980-but that the right knee arthritis had already manifested to a pronounced degree by the time of active service, while the left knee arthritis did not manifest until some time later.  No VA examiner or medical professional has found the Veteran's left knee arthritis to be related to the one-time mention of left knee pain in the STR's. 


The June 2013 VA opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history and the clinical findings made on examination, and is supported by a thorough explanation.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a veteran's medical records). 

The Board notes that the February 2010 VA examiner stated that "it is at least as likely as not that the current left knee pain is related to service."  However, this statement was clearly a typographical error, as the examiner went on to state in explanation that the Veteran "did not have documented complaint of left knee pain during his service."  As the examiner did not otherwise find in favor of a relationship to service in the opinion, the examiner clearly meant that it was "less likely than not" that the Veteran's current left knee pain was related to service.  Of course, as discussed above, left knee pain is in fact documented in the STR's, and thus the Board sought further opinion to take this into account, which was provided in the June 2013 opinion.  Thus, the February 2010 VA examiner's opinion does not support a relationship to service. 

The February 2010 VA examiner also stated that the Veteran's "bilateral" knee disorders, and thus his left knee disorder, pre-existed active service.  However, this finding is patently at odds with the evidence of record, which does not show that the Veteran's left knee disorder pre-existed active service.  The June 2013 VA examiner also affirmed that the Veteran's left knee disorder did not pre-exist active service, and the Veteran does not assert otherwise.  Thus, the February 2010 VA examiner's opinion is outweighed by more probative evidence showing that the Veteran's left knee disorder did not pre-exist active service.  However, because the evidence shows that it did not manifest in service, there is no need to discuss the presumption of soundness.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (holding that the presumption of soundness applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service).  

The June 2013 VA opinion outweighs the Veteran's unsupported contention that his current left knee arthritis and degenerative joint disease is related to the one-time mention of left knee pain in service.  As discussed above, the only basis for the Veteran's opinion is his assertion that he injured his left knee in service by falling into a foxhole, and that he has experienced left knee pain ever since that time.  As these assertions are not credible, for the reasons already discussed, his opinion lacks probative value, as it is based exclusively on this discounted premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (an opinion based on an inaccurate factual premise has no probative value).  

Further, the Board notes that lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on the medical issue in this case, namely whether his current degenerative and gouty arthritis and degenerative joint disease of the left knee is related to a one-time report of left knee pain decades earlier during active service, since this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion lacks probative value, and is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the Veteran's statements and the pertinent evidence of record and found against a relationship to service for the reasons discussed above.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

Accordingly, a medical nexus or causal relationship between the Veteran's one-time report of left knee pain in service and his current pathology of the left knee is not established, and therefore the third element of service connection is not satisfied.  See Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).  As the credible evidence weighs against a chronicity in service or a continuity of symptomatology after service, for the reasons explained above, service connection is also not warranted under the relaxed evidentiary provisions applicable to VA-defined chronic diseases set forth in § 3.303(b).  See Walker, 708 F.3d at 1338.  Therefore, service connection on a direct basis is not established.  See 38 C.F.R. § 3.303.

With respect to the Veteran's contention that his left knee disorder was caused or aggravated by his service-connected right knee disability, service connection is not established on a secondary basis, for the following reasons. 

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  This entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

For claims submitted on or after October 10, 2006, as is the case here, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

The June 2013 private opinion asserting that the Veteran's left knee disorder was aggravated by his right knee disorder lacks probative value, as it is devoid of any explanation or supportive reasoning, and the basis of this opinion cannot otherwise be deduced from the physician's findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  

The June 2013 VA examiner's opinion carries more weight than the June 2013 private opinion, as it is supported by a rationale.  See id.; see also Madden, 125 F.3d at 1481.  The examiner found that the Veteran's left knee disorder was not caused or aggravated by his right knee arthritis, explaining that alteration in gait mechanics may lead to hip and back pain, but does not lead to arthritis, and would not lead to contralateral knee arthritis.  In other words, the examiner found that it would not cause or aggravate the left knee arthritis.  The examiner also noted that arthritis does not spread, and that the Veteran's left knee arthritis was at least as likely as not related to his history of gout and less likely than not related to the right knee disability.  

The June 2013 VA examiner's opinion outweighs the Veteran's opinion as to whether his right knee disability caused or aggravated his left knee pathology, as the Veteran does not possess similar medical expertise.  See King, 700 F.3d at 1345; see also Madden, 125 F.3d at 1481; Layno, 6 Vet. App. at 469.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for left knee degenerative arthritis is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

This claim of entitlement to service connection for left knee degenerative arthritis, including as secondary to the service-connected right knee degenerative arthritis, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


